UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-7748


CRAIG LATWAIN CHESTNUT,

                Plaintiff - Appellant,

          v.

SOUTH   CAROLINA   DEPARTMENT   OF  CORRECTIONS,   Turbeville
Correction   Institution;   CHARLES  BROWN,   SCDC   Employee
Officer,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Richard Mark Gergel, District
Judge. (3:10-cv-02050-RMG)


Submitted:   March 31, 2011                 Decided:   April 6, 2011


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Craig Latwain Chestnut, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Craig    Latwain    Chestnut     appeals    the       district   court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                             We

have    reviewed       the     record    and   find      no    reversible       error.

Accordingly,      we    deny     Chestnut’s     motion        for    appointment      of

counsel and affirm for the reasons stated by the district court.

Chestnut v. S.C. Dep’t of Corr., No. 3:10-cv-02050-RMG (D.S.C.

Oct. 26, 2010).          We dispense with oral argument because the

facts   and    legal    contentions      are   adequately       presented       in   the

materials     before     the     court   and   argument       would    not     aid   the

decisional process.

                                                                               AFFIRMED




                                          2